Citation Nr: 1122794	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-13 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a mental disorder claimed as an undiagnosed illness, to include paranoia, uncontrolled outbursts of noises, and sleep problems.

2.  Entitlement to service connection for muscle twitching.


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to October 1987 and from May 1988 to May 1992.  He was awarded the Southwest-Asia Service Medal with three bronze stars and the Kuwaiti Liberation Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has "Gulf War Syndrome," manifested through symptoms of uncontrolled muscle twitching; emitting loud, uncontrolled vocal noises; paranoia; defensiveness; and disordered sleep.  He submitted five lay statements from different family members that describe the Veteran's symptoms and relate that his symptoms began after he returned from the Gulf War.  

There is no medical evidence of a diagnosis or any of the described symptomatology within the record.  In accordance with a February 2010 training letter from the Director of the Compensation and Pension Service (Training Letter 10-01), with respect to claims based on service in the Gulf War and Southwest Asia:

If there is no medical evidence that the Veteran has previously been treated for a disability pattern and the only significant evidence is the Veteran's lay statement describing the disability pattern, a VA examination is still warranted.  Case law from the Court of Appeals for Veterans Claims (CAVC), interpreting 38 C.F.R. § 3.159(c)(4), establishes a relatively low threshold for requesting VA medical examinations.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court identified four criteria that, when met, require VA to provide a medical examination.  In summary, they are: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence that a qualifying in-service event occurred, (3) an indication that the disability may be associated with the Veteran's service, and (4) insufficient competent medical evidence on file for a decision on the claim.

In claims based on service in Southwest Asia, such as this case, lay descriptions of symptoms of the disability pattern are competent evidence sufficient to establish a current disability or persistent or recurrent symptoms of a disability.  The second criterion is met, as the occurrence of the qualifying in-service event is established through the Veteran's service in Southwest Asia.  The third criterion is a low threshold, met by virtue of the Veteran's service in Southwest Asia and statements of a current disability pattern.  

There is insufficient evidence on file to make a determination on the claims.  Therefore, a remand is necessary to afford the Veteran a VA examination to determine whether service connection can be granted under 38 C.F.R. § 3.317 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must request the Veteran identify all records of VA and non-VA health care providers who have treated him for his claimed mental disorder and muscle twitching.

After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any identified records that have not been previously obtained and associated with the claims file from each health care provider the Veteran identifies.

The Veteran should also be advised that with respect to private medical evidence she may alternatively obtain the records on his own and submit them to the RO/AMC.

2.  Once all available medical records and service department records have been received, arrange for a VA Gulf War examination with an appropriate clinician.

The purpose of the examination is to determine whether the Veteran has a "qualifying chronic disability" defined under 38 U.S.C.A. § 1117.

The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) In providing the requested findings in the conclusion section of the examination report, the examiner must reference the purpose of this examination-to determine whether the Veteran has a "qualifying chronic disability" defined under 38 U.S.C.A. § 1117.

The examiner must provide an opinion with respect to the following:

(i) Do the Veteran's described symptoms approximate a current diagnosis?  If so, what is the diagnosis?

(ii) If there is no diagnosis, is there a cluster of signs or symptoms that define a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome)?

(d) The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.

(e) If the examiner is unable to render a requested opinion without resort to pure speculation, he or she should so state; however, a complete rationale for such a finding must be provided.

4. Readjudicate the issues on appeal. If the benefit sought remains denied, the Veteran and her representative should be provided a supplemental statement of the case and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


